Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.3 SEPARATION AGREEMENT This SEPARATION AGREEMENT, dated as of [], 2010 (this  Agreement ), is between Wave2Wave Communications, Inc., a Delaware corporation with a principal place of business at Continental Plaza, 6 th Floor, 433 Hackensack Avenue, Hackensack, New Jersey 07601 (the  Company ), and Andrew Bressman, an individual having an address at 14 Hoverman Road, Old Tappan, New Jersey 07675 (the  Employee ). WHEREAS, Employee entered into an employment agreement for a five year term, dated as of June 12, 2009, as amended by a First Amendment to Employment Agreement, dated as of November 20, 2009 (as so amended, the  Employment Agreement ), which states the terms and conditions of his employment with the Company as a senior executive and assistant to the Chairman of the Company; WHEREAS, the parties entered into a certain Stock Option Agreement, dated November 20, 2009 (the  Stock Option Agreement ); WHEREAS, the Employment Agreement provides that Employee may only be terminated pursuant to Section 3.2 thereof; WHEREAS, the Company desires to terminate Employees employment for reasons not encompassed within Section 3.2 of the Employment Agreement; WHEREAS, the Company and Employee have agreed that Employee would cease to be an employee of the Company prior to the effectiveness of the Companys initial public offering; WHEREAS, the Company and Employee agree to extend the Restricted Period (as that term is defined in the Employment Agreement); and WHEREAS, the Company and Employee wish to settle, fully and finally, any and all differences between them, including but not limited to, all claims related to the Employment Agreement, Employees employment with the Company and the termination thereof. NOW, THEREFORE, in consideration of the representations and promises made herein, and for other good and valuable consideration, the receipt and sufficiency of which the parties hereto agree, and intending to be legally bound, the parties enter into this Agreement and agree as follows: 1. Termination .
